Exhibit 10.51

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of July
21, 2003 (the “Effective Date”), is made between CONSOL Energy, Inc., 1800
Washington Road, Pittsburgh, Pennsylvania 15241, a Delaware corporation (the
“Company”), and Stephen Williams (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly held corporations, the possibility of a Change in
Control (as defined below) exists and that such possibility, and the uncertainty
and questions which it may raise among management, may result in the departure
or distraction of key management personnel to the detriment of the Company and
its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

 

WHEREAS, in consideration of the Executive’s continued employment with the
Company and the Executive’s agreement to waive certain rights he may have to
receive severance compensation and benefits under any applicable Company
severance plan or policy, as set forth below, the Company desires to provide the
Executive with certain compensation and benefits set forth in this Agreement in
order to ameliorate the financial and career impact on the Executive in the
event the Executive’s employment with the Company is terminated for a reason
related to a Change in Control; and

 

WHEREAS, the Executive agrees to waive any rights he may have under any Company
severance plan or policy with respect to severance compensation and benefits in
the event the Executive’s employment with the Company is terminated as the
result of an Involuntary Termination Associated With a Change in Control (as
defined below).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and the Executive agree as follows:

 

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

 



--------------------------------------------------------------------------------

(a) “Base Pay” means the greater of (i) the Executive’s annual base salary rate,
exclusive of bonuses, commissions and other Incentive Pay, as in effect
immediately preceding the Executive’s Termination Date, or (ii) the Executive’s
annual base salary rate, exclusive of bonuses, commissions and other Incentive
Pay, as in effect immediately prior to the Change in Control. In the event that
the Company elects to have the Executive provide consulting services under
Section 2(d) hereof, “Base Pay” shall be determined under (i) above as of the
commencement of the Consultancy Period instead of the Termination Date.

 

(b) “Board” means the Board of Directors of the Company. If the Executive is
also a member of the Board, then in the case of any provision hereof that
requires action by, or a determination of, the Board in connection with this
Agreement, it is understood that such provision refers to the members of the
Board other than the Executive.

 

(c) “Cause” means a determination by the Board that the Executive has committed
any of the following acts:

 

(i) the Executive has been convicted of, or the Executive has pleaded guilty or
nolo contendere to, (x) any felony, or (y) any misdemeanor involving fraud,
embezzlement or theft; or

 

(ii) the Executive has wrongfully disclosed material confidential information of
the Company or any Subsidiary, has intentionally violated any material express
provision of the Company’s code of conduct for executives and management
employees (as in effect on the date of the Change in Control), or has
intentionally failed or refused to perform any of his material assigned duties
for the Company; and any such failure or refusal has been demonstrably and
materially harmful to the Company.

 

Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” under this subsection (ii) unless and until there has
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than the majority of the members of the Board plus
one member, finding that, in the good faith opinion of the Board, the Executive
has committed an act constituting “Cause,” as herein defined, and specifying the
particulars thereof in detail. Prior to any such determination, the Executive
shall be provided with reasonable notice of such pending determination and the
Executive, together with his counsel (if the Executive chooses to have counsel
present at such meeting), shall be provided with the opportunity to be heard
before the Board makes any such determination. Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.

 

(d) “Change in Control” means the occurrence of any of the following events:

 

2



--------------------------------------------------------------------------------

(i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 25% of the combined voting power of the
then outstanding Voting Stock of the Company, which shall include any group
formed as a result of the transfer of shares of Voting Stock of the Company by
RWE AG (or any subsidiary or affiliate of RWE AG) (collectively, “RWE”) if RWE
does not hold a majority of the aggregate combined voting power represented by
the Voting Stock of the Company held by such group; provided, however, that for
purposes of this Section 1(d)(i), the following acquisitions will not constitute
a Change in Control: (A) any issuance of Voting Stock of the Company directly
from the Company that is approved by the Incumbent Board (as defined in Section
1(d)(ii), below), (B) any acquisition by the Company or by RWE of Voting Stock
of the Company, (C) any acquisition of Voting Stock of the Company by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (D) any acquisition of Voting Stock of the Company by an
underwriter holding securities of the Company in connection with a public
offering thereof, or (E) any acquisition of Voting Stock of the Company by any
Person pursuant to a Business Combination that complies with clauses (A), (B)
and (C) of Section 1(d)(iii), below; and provided further, however, that this
Section 1(d)(i) shall not apply if RWE AG beneficially owns a larger percentage
of the Voting Stock of the Company than such acquiring Person (for the purposes
of this proviso, shares of Voting Stock shall not be considered to be
beneficially owned by RWE AG if and so long as RWE AG is contractually obligated
not to vote such shares of Voting Stock in any matter on which the stockholders
of the Company vote generally); or

 

(ii) individuals who constitute the Board as of the date that RWE first
beneficially owns 50% or less of the Voting Stock of the Company (the “Incumbent
Board,” as modified by this Section 1(d)(ii)), cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds of the Directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) will be deemed to have then been a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (within
the meaning of Rule 14a-11 of the Exchange Act) with respect to the election or
removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(iii) consummation of a reorganization, merger or consolidation of the Company
or a direct or indirect wholly owned subsidiary thereof, a sale or other
disposition (whether by sale, taxable or nontaxable exchange, formation of a
joint venture or otherwise) of all or substantially all of the assets of the
Company,

 

3



--------------------------------------------------------------------------------

or other transaction involving the Company (each, a “Business Combination”),
unless, in each case, immediately following such Business Combination, (A) all
or substantially all of the individuals and entities who were the beneficial
owners of Voting Stock of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination or any direct or indirect parent
corporation thereof (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B)
either (I) no Person other than the Company or RWE AG beneficially owns 25% or
more of the combined voting power of the then outstanding shares of Voting Stock
of the entity resulting from such Business Combination or any direct or indirect
parent corporation thereof (disregarding all “acquisitions” described in
subsections (A) – (C) of Section 1 (d) (i)), or (II) following the consummation
of such Business Combination, RWE AG beneficially owns a larger percentage of
the combined Voting Stock of the entity resulting from such Business Combination
or any direct or indirect parent corporation thereof than any other Person (for
the purposes of this clause (II), shares of Voting Stock of the entity resulting
from such Business Combination or any direct or indirect parent corporation
thereof shall not be considered to be beneficially owned by RWE AG if and so
long as RWE AG is contractually obligated not to vote such shares of Voting
Stock in any matter on which the stockholders of the entity resulting from such
Business Combination or any direct or indirect parent corporation thereof vote
generally), and (C) at least a majority of the members of the Board of Directors
of the entity resulting from such Business Combination or any direct or indirect
parent corporation thereof were members of the Incumbent Board at the time of
the execution of the initial agreement or of the action of the Board providing
for such Business Combination; or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).

 

(e) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “Consultancy Period” and “Consultancy Position” shall have the respective
meanings assigned to those terms in Section 2(d) hereof.

 

(h) “Constructive Termination Associated With a Change in Control” means the
termination of the Executive’s employment with the Company by the Executive as a
result of the occurrence without the Executive’s written consent of one of the
following events:

 

4



--------------------------------------------------------------------------------

(i) an adverse change in the Executive’s position with the Company and/or a
Subsidiary (or any successor thereto by operation of law or otherwise) (but
excluding any loss of any position with a Subsidiary with respect to which the
Executive is not separately compensated) as compared to the Executive’s position
with the Company (and/or a Subsidiary) immediately prior to the Change in
Control;

 

(ii) (A) a reduction in the Executive’s annual base salary rate, exclusive of
bonuses, commissions and other Incentive Pay, as in effect immediately prior to
the Change in Control; (B) a reduction in the Executive’s Target Bonus
opportunity in effect immediately prior to the Change in Control; or (C) a
material reduction in the level of Employee Benefits provided to the Executive
immediately prior to the Change in Control (excluding any reduction that is
generally applicable to all or substantially all salaried Company employees);

 

(iii) a determination by the Executive (which determination will be conclusive
and binding upon the parties hereto provided it has been made in good faith and
in all events will be presumed to have been made in good faith unless otherwise
shown by the Company) that a material change in circumstances has occurred
following a Change in Control, including, without limitation, a material change
in the scope of the business or other activities for which the Executive was
responsible immediately prior to the Change in Control, which has rendered the
Executive unable to carry out, has materially hindered the Executive’s
performance of, or has caused the Executive to suffer a material reduction in,
any of the authorities, powers, functions, responsibilities or duties attached
to the position held by the Executive immediately prior to the Change in
Control;

 

(iv) the liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumes all duties and obligations of the Company
under this Agreement pursuant to Section 14(a); or

 

(v) the relocation of the Executive’s principal work location (other than in
connection with a relocation contemplated by the Company as of the date hereof
or pursuant to organizational changes in accordance with past practice) to a
location that increases the Executive’s normal work commute by fifty (50) miles
or more as compared to Executive’s normal work commute immediately prior to the
Change in Control (excluding in the case of an Executive who is a Vice
President/General Manager of Coal Operations, a transfer to a comparable
position at another Company or Subsidiary mining facility), or that the
Executive’s required travel away from his office in the course of discharging
his responsibilities or duties of his job is increased by an unreasonable amount
as

 

5



--------------------------------------------------------------------------------

compared to that which was required of the Executive in any of the three (3)
full years immediately prior to the Change in Control.

 

Without limiting the generality or effect of the foregoing, the Executive shall
have no right to terminate employment in a Constructive Termination Associated
With a Change in Control in connection with an event described above unless (A)
the Executive provides written notice to the Company within one month of the
occurrence of such event that identifies such event with particularity, and (B)
the Company fails to correct such event within ten (10) business days after
receipt of such notice from the Executive.

 

In no event shall the termination of the Executive’s employment with the Company
on account of the Executive’s death or Disability or because the Executive
engaged in conduct constituting Cause be deemed to be a Constructive Termination
Associated With a Change in Control.

 

(i) “Disability” means the Executive becomes permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive.

 

(j) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Executive is
entitled to participate, including, without limitation, any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies
that may exist as of a Change in Control or any successor policies, plans or
arrangements that provide substantially similar perquisites or benefits.

 

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(l) “Incentive Pay” means the greater of: (i) the Executive’s Target Bonus for
which the Executive was eligible during the period that includes the Termination
Date, or (ii) the average of the annual bonuses paid by the Company to the
Executive for the three years prior to the year that includes the Termination
Date. For purposes of this definition, “Target Bonus” means 100% of the amount
established under the Company’s Short-Term Incentive Compensation Program for
the Executive, and any other annual bonus, incentive, commission or other sales
incentive compensation, or comparable incentive payment opportunity which, in
the sole discretion of the Company, is deemed to constitute a Target Bonus, in
addition to Base Pay, for which the Executive was eligible to receive, but did
not receive prior to his Termination Date, in regard to services rendered in the
year covered by the Executive’s Termination Date and which is to be made
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded)

 

6



--------------------------------------------------------------------------------

of the Company or a Subsidiary, or any successor thereto. For purposes of this
definition, “Incentive Pay” does not include any stock option, stock
appreciation, stock purchase, restricted stock or similar plan, program,
arrangement or grant, one time bonus or payment (including, but not limited to,
any sign-on bonus), any amounts contributed by the Company for the benefit of
the Executive to any qualified or nonqualified deferred compensation plan,
whether or not provided under an arrangement described in the prior sentence, or
any amounts designated by the parties as amounts other than Incentive Pay. In
the event that the Company elects to have the Executive provide consulting
services under Section 2(d) hereof, “Incentive Pay” shall be determined under
(i) and (ii) above as of the commencement of the Consultancy Period instead of
the Termination Date.

 

(m) “Involuntary Termination Associated With a Change in Control” means the
termination of the Executive’s employment related to a Change in Control: (i) by
the Company for any reason other than Cause, the Executive’s death or the
Executive’s Disability, or (ii) on account of a Constructive Termination
Associated With a Change in Control.

 

(n) “Restricted Business” means any business function with a direct competitor
of the Company that is substantially similar to the business function performed
by the Executive with the Company immediately prior to his Termination Date (or,
in the event that the Company elects to have the Executive provide consulting
services under Section 2(d) hereof, immediately prior to the commencement of the
Consultancy Period).

 

(o) “Restricted Territory” means the counties, towns, cities or states of any
country in which the Company operates or does business.

 

(p) “Subsidiary” means any Company controlled affiliate.

 

(q) “Termination Date” means the last day of the Executive’s employment with the
Company.

 

(r) “Termination of Employment” means, except as provided in the following
sentence, the termination of the Executive’s active employment relationship with
the Company on account of an Involuntary Termination Associated With a Change in
Control. For purposes of the non-solicitation provision of Section 10 of this
Agreement, the term “Termination of Employment” shall mean the termination of
the Executive’s employment relationship with the Company for any reason.

 

(s) “Voting Stock” means securities entitled to vote generally in the election
of directors.

 

2. Termination Associated With a Change in Control.

 

(a) Involuntary Termination Associated With a Change in Control. In the event
the Executive’s employment is terminated after, or in connection with, a Change
in Control, on account of (i) an Involuntary Termination Associated With a
Change in Control within the two year period after the Change in Control, or
(ii) a termination by

 

7



--------------------------------------------------------------------------------

the Company other than for Cause or due to the Executive’s death or disability
that (A) occurs not more than three (3) months prior to the date on which a
Change in Control occurs, or (B) is requested by a third party who initiates a
Change in Control, the Executive shall be entitled to the benefits provided in
subsection (b) of this Section 2. For purposes of subsection 2(a)(ii)(B) above,
to be eligible to receive amounts described in Section 2(b) below, a Change in
Control must be consummated within the twelve (12) month period following the
Executive’s Termination Date (or in the event that the Company elects to have
the Executive provide consulting services under Section 2(d) hereof, the
commencement of the Consultancy Period), except in circumstances pursuant to
which the consummation of the Change in Control is delayed, through no failure
of the Company or the third person, by a governmental or regulatory authority or
agency with jurisdiction over the matter, or as a result of other similar
circumstances. In such a circumstance, the remainder of the twelve (12) month
period shall be tolled and shall recommence upon termination of the delaying
event.

 

(b) Compensation and Benefits Upon Involuntary Termination Associated With a
Change in Control. Subject to the provisions of Section 3 hereof, in the event a
termination described in subsection (a) of this Section 2 occurs, the Company
shall pay and provide to the Executive after his Termination Date:

 

(i) A lump sum cash payment equal to (A) two times Base Pay, plus (B) two times
Incentive Pay. Payment shall be made within thirty (30) days after the
Executive’s Termination Date (or the end of the revocation period for the
Release, if later).

 

(ii) The Executive shall receive a pro rated payment of his Incentive Pay for
the year in which his Termination of Employment occurs. The pro rated payment
shall be based on the Executive’s Incentive Pay as of the Executive’s
Termination Date, multiplied by a fraction, the numerator of which is the number
of days during which the Executive was employed by the Company in the year of
his termination and the denominator of which is 365. Such pro rated payment
shall be made to the Executive in a lump sum within thirty (30) days after the
effective date of the termination (or the end of the revocation period for the
Release, if later).

 

(iii) For a period of 24 months following his Termination Date, the Executive
shall continue to receive the medical and dental coverage in effect on his
Termination Date (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, as the same may be changed from time to
time for employees generally, as if the Executive had continued in employment
during such period; or, as an alternative, the Company may elect to pay the
Executive cash in lieu of such coverage in an amount equal to the Executive’s
reasonable after-tax cost of continuing comparable coverage, where such coverage
may not be continued by the Company (or where such continuation would adversely
affect the tax status of the plan pursuant to which the coverage is provided).
If the Executive does not receive the cash payment described in the preceding
sentence, the Company shall take all commercially reasonable efforts to

 

8



--------------------------------------------------------------------------------

provide that the COBRA health care continuation coverage period under section
4980B of the Code, shall commence immediately after the foregoing 24 month
benefit period, with such continuation coverage continuing until the end of the
applicable COBRA health care continuation coverage period.

 

(iv) If the Executive would have been eligible for post-retirement medical and
dental coverage had he retired from employment during the period of 24 months
following his Termination Date, but is not so eligible as the result of his
Involuntary Termination Associated With a Change in Control, then, at the
conclusion of the benefit continuation period described in (iii) above, the
Company shall take all commercially reasonable efforts to provide the Executive
with additional continued group medical and dental coverage comparable to that
which would have been available to him from time to time under the Company’s
post-retirement medical and dental benefit program, for as long as such coverage
would have been available under such program, or, as an alternative, the Company
may elect to pay the Executive cash in lieu of such coverage in an amount equal
to the Executive’s reasonable after-tax cost of continuing comparable coverage,
where such coverage may not be continued by the Company (or where such
continuation would adversely affect the tax status of the plan pursuant to which
the coverage is provided).

 

(v) A lump sum cash payment equal to the total amount that the Executive would
have received under the Company’s 401(k) plan as a Company match if the
Executive was eligible to participate in the Company’s 401(k) plan for the 24
month period after his Termination Date and he contributed the maximum amount to
the plan for the match. Such amount shall be determined based on the assumption
that the Executive would have received annual Base Pay plus Incentive Pay during
such period in the amounts set forth in Sections 2(b)(i) and (ii) above. Payment
shall be made within thirty (30) days after the Executive’s Termination Date (or
the end of the revocation period for the Release, if later).

 

(vi) A lump sum cash payment equal to the difference between the present value
of the Executive’s accrued pension benefits at his Termination Date under the
Company’s qualified defined benefit plan and (if eligible) its pension
restoration plan (together, the “pension plans”) and the present value of the
accrued pension benefits to which the Executive would have been entitled under
the pension plans if the Executive had continued participation in those plans
for the 24 month period after his Termination Date. Such amount shall be
determined based on the assumption that the Executive would have received annual
Base Pay plus Incentive Pay during such period in the amounts set forth in
Sections 2(b)(i) and (ii) above. Payment shall be made within thirty (30) days
after the Executive’s Termination Date (or the end of the revocation period for
the Release, if later).

 

(vii) A lump sum cash payment of $25,000 in order to cover the cost of
outplacement assistance services for the Executive and other expenses

 

9



--------------------------------------------------------------------------------

associated with seeking another employment position. Payment shall be made
within thirty (30) days after the Executive’s Termination Date (or the end of
the revocation period for the Release, if later).

 

(viii) The Executive shall receive any amounts earned, accrued or owing but not
yet paid to the Executive as of his Termination Date, payable in a lump sum, and
any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.

 

(c) Vesting of Equity Rights. Notwithstanding any provision to the contrary in
any applicable plan, program or agreement, upon the occurrence of a Change in
Control, all stock options, stock appreciation rights, restricted stock and
other equity rights held by the Executive will become fully vested and/or
exercisable, as the case may be, on the date on which the Change in Control
occurs, and all stock options or stock appreciation rights held by the Executive
shall remain exercisable for the period set forth in the award agreement
covering the options or rights.

 

(d) Consultancy Period Option. In the case of any Involuntary Termination
Associated With a Change in Control, the Company may, in its sole discretion,
elect to delay the Executive’s Termination Date for a period (the “Consultancy
Period”) of up to 24 months, and instead to place the Executive during such
Consultancy Period in a non-executive salaried employment position (“Consultancy
Position”). In the event that the Company so elects, the Executive shall, during
the pendency of the Consulting Period, be available from time to time, at the
request of the Company’s Chairman of the Board or Chief Executive Officer, to
provide advice and assistance concerning (i) the transition of the Executive’s
duties and responsibilities to any successor to his position, and (ii) any other
matters concerning the Company’s corporate, business and financial affairs which
are consistent with the Executive’s expertise and experience. Such advice and
assistance may, at the Executive’s option, be provided either in person or by
telephone or videoconference. In no event shall the Executive be required to
provide more than five (5) hours of consulting services per work week, nor to
provide such services other than during normal Company business hours, without
his consent. The Executive shall be reimbursed by the Company for any reasonable
expenses incurred in connection with the performance of such services, subject
to compliance with the Company’s standard policies and procedures regarding
reimbursement of expenses. The Executive shall be permitted, during the
Consultancy Period, to engage in other business and personal activities;
provided, that (i) such activities do not preclude the Executive from
discharging the responsibilities of his Consultancy Position, and (ii) such
activities are not inconsistent with the Executive’s duties under Sections 9 and
10 hereof.

 

In the event that the Company elects to provide for a Consultancy Period as
described above, then (i) the Executive shall continue to receive his annual
base salary and Employee Benefits during such Consultancy Period as in effect
immediately prior to the commencement of the Consultancy Period (but shall cease
participation in any program providing Incentive Pay), (ii) the amount payable
upon the Executive’s termination under (b)(i)(A) above shall be reduced by the
amount of salary received by the Executive during the Consultancy Period, and
(iii) the periods applicable under

 

10



--------------------------------------------------------------------------------

(b)(iii), (b)(iv), (b)(v) and (b)(vi) above shall be reduced by the number of
months during the Consultancy Period.

 

3. Termination of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Agreement to the contrary, if the Executive’s
employment terminates on account of Disability, the Executive shall be entitled
to receive disability benefits under any disability program maintained by the
Company that covers the Executive, and the Executive shall not be considered to
have terminated employment under this Agreement and shall not receive benefits
pursuant to Section 2 hereof. If the Executive’s employment terminates on
account of Cause or because of his death, the Executive shall not be considered
to have terminated employment under this Agreement and shall not receive
benefits pursuant to Section 2 hereof.

 

4. Release. Notwithstanding the foregoing, no payments shall be made or benefits
provided under Section 2(b) unless the Executive executes, and does not revoke,
the Company’s standard written release, substantially in the form as attached
hereto as Annex A (the “Release”), of any and all claims against the Company and
all related parties with respect to all matters arising out of the Executive’s
employment by the Company (other than entitlements under the terms of this
Agreement or under any other plans or programs of the Company in which the
Executive participated and under which the Executive has accrued or become
entitled to a benefit) or a termination thereof. In the event that the Company
elects to have the Executive provide consulting services as contemplated in
Section 2(d), then the payments and benefits contemplated under Sections 2(b)
and 2(d) shall be subject, at the Company’s election, to the Executive’s
execution and non-revocation of a Release at the time his Consultancy Period
commences and the Executive’s renewal of such Release, and non-revocation of
such renewal, at the time of his subsequent termination.

 

5. Enforcement. Without limiting the rights of the Executive at law or in
equity, if the Company fails to make any payment or provide any benefit required
to be made or provided hereunder on a timely basis, the Company will pay
interest on the amount or value thereof at an annualized rate of interest equal
to the so-called composite “prime rate” as quoted from time to time during the
relevant period in the Eastern Edition of The Wall Street Journal. Such interest
will be payable as it accrues on demand. Any change in such prime rate will be
effective on and as of the date of such change.

 

6. Certain Additional Payments by the Company.

 

(a) The provisions of this Section 6 shall apply notwithstanding anything in
this Agreement to the contrary. Subject to subsection (b) below, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Code, the Company shall pay the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive after deduction of any excise tax imposed under section

 

11



--------------------------------------------------------------------------------

4999 of the Code, and any federal, state and local income tax, employment tax,
excise tax and other tax imposed upon the Gross-Up Payment, shall be equal to
the Payment.

 

(b) Notwithstanding subsection (a), and notwithstanding any other provisions of
this Agreement to the contrary, if the net after-tax benefit to the Executive of
receiving the Gross-Up Payment does not exceed the Safe Harbor Amount (as
defined below) by more than 10% (as compared to the net-after tax benefit to the
Executive resulting from elimination of the Gross-Up Payment and reduction of
the Payments to the Safe Harbor Amount), then (i) the Company shall not pay the
Executive the Gross-Up Payment, and (ii) the provisions of subsection (c) below
shall apply. The term “Safe Harbor Amount” means the maximum dollar amount of
parachute payments that may be paid to the Executive under section 280G of the
Code without imposition of an excise tax under section 4999 of the Code.

 

(c) The provisions of this subsection (c) shall apply only if the Company is not
required to pay the Executive a Gross-Up Payment as a result of subsection (b)
above. If the Company is not required to pay the Executive a Gross-Up Payment as
a result of the provisions of subsection (b), the Company will apply a
limitation on the Payment amount as set forth below (a “Parachute Cap”) as
follows: The aggregate present value of the Payments under Section 2(b) of this
Agreement (“Agreement Payments”) shall be reduced (but not below zero) to the
Reduced Amount. The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be subject to the limitation of deduction under section
280G of the Code. For purposes of this Section 6, “present value” shall be
determined in accordance with section 280G(d)(4) of the Code.

 

(d) Except as set forth in the next sentence, all determinations to be made
under this Section 6 shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change in
Control (“Accounting Firm”), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and the Executive
within ten days of the Executive’s Termination Date. The value of the
Executive’s non-competition covenant under Section 10(a) of this Agreement shall
be determined by independent appraisal by a nationally-recognized business
valuation firm acceptable to both the Executive and the Company, and a portion
of the Agreement Payments shall, to the extent of that appraised value, be
specifically allocated as reasonable compensation for such non-competition
covenant and shall not be treated as a parachute payment. If any Gross-Up
Payment is required to be made, the Company shall make the Gross-Up Payment
within ten days after receiving the Accounting Firm’s calculations. Any such
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

 

(e) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 6 shall be borne solely by the
Company.

 

7. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable

 

12



--------------------------------------------------------------------------------

employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise. Notwithstanding anything to the contrary
contained herein, as a condition to accepting benefits provided hereunder, the
Executive will be required to waive, and will de deemed to have waived, any
other right or entitlement to severance or termination benefits from the Company
or its Subsidiaries.

 

8. Legal Fees and Expenses. In the event of a Change in Control, it is the
intent of the Company that the Executive not be required to incur legal fees and
the related expenses associated with the interpretation, enforcement or defense
of the Executive’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would detract from the benefits intended to
be extended to the Executive hereunder. Accordingly, if a Change in Control
occurs and it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Executive the
benefits provided or intended to be provided to the Executive under Section 2 of
this Agreement, the Company irrevocably authorizes the Executive from time to
time to retain counsel of the Executive’s choice, at the expense of the Company
as hereafter provided, to advise and represent the Executive in connection with
any such interpretation, enforcement or defense, including without limitation
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer or employee of the Company, in any
jurisdiction. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to the
Executive’s entering into an attorney-client relationship with such counsel, and
in that connection, the Company and the Executive agree that a confidential
relationship will exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all reasonable attorneys’ and related fees and expenses incurred by the
Executive in connection with any of the foregoing; provided that, in regard to
such matters, the Executive has not acted frivolously, in bad faith or with no
colorable claim of success. Such expenses will be paid by the Company as they
are incurred by the Executive.

 

9. Confidentiality. The Executive hereby covenants and agrees that, except as
specifically requested or directed by the Company, he will not disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information (as
defined below) of the Company. For purposes of this Agreement, the term
“confidential or proprietary information” will include all information of any
nature and in any form that is owned by the Company and that is not publicly
available (other than by the Executive’s breach of

 

13



--------------------------------------------------------------------------------

this Section 9) or generally known to persons engaged in businesses similar or
related to those of the Company. Confidential or proprietary information will
include, without limitation, the Company’s financial matters, customers,
employees, industry contracts, strategic business plans, product development (or
other proprietary product data), marketing plans, consulting solutions and
processes, and all other secrets and all other information of a confidential or
proprietary nature which is protected by the Uniform Trade Secrets Act. For
purposes of the preceding two sentences, the term “Company” will also include
any Subsidiary (collectively, the “Restricted Group”). The foregoing obligations
imposed by this Section 9 will not apply (i) in the course of the business of
and for the benefit of the Company, (ii) if such confidential or proprietary
information has become, through no fault of the Executive, generally known to
the public, or (iii) if the Executive is required by law to make disclosure
(after giving the Company notice and an opportunity to contest such
requirement).

 

10. Covenants Not to Compete and Not to Solicit. In the event of the Executive’s
Termination of Employment, the Company’s obligations to provide the payments and
benefits set forth in Section 2 shall be expressly conditioned upon the
Executive’s covenants not to compete and not to solicit as provided herein. In
the event the Executive breaches his obligations to the Company as provided
herein, the Company’s obligations to provide the payments and benefits set forth
in Section 2 shall cease, without prejudice to any other remedies that may be
available to the Company.

 

(a) Covenant Not to Compete. If the Executive is receiving payments and benefits
under Section 2 above (or subsequently becomes entitled thereto because of a
termination described in Section 2(a)(ii)), then, for a period of one (1) year
following the Executive’s Termination Date, the Executive shall not directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), or have any ownership interest in, or participate in a
financing, operation, management or control of, any person, firm, corporation or
business that is a Restricted Business in a Restricted Territory without the
prior written consent of the Board. For this purpose, ownership of no more than
5% of the outstanding Voting Stock of a publicly traded corporation shall not
constitute a violation of this provision.

 

(b) Covenant Not to Solicit. If the Executive is receiving payments and benefits
under Section 2 above (or subsequently becomes entitled thereto because of a
termination described in Section 2(a)(ii)), then, for a period of two (2) years
following the Executive’s Termination Date, the Executive shall not: (i)
solicit, encourage or take any other action which is intended to induce any
other employee of the Company to terminate his employment with the Company; or
(ii) interfere in any manner with the contractual or employment relationship
between the Company and any such employee of the Company. The foregoing shall
not prohibit the Executive or any entity with which the Executive may be
affiliated from hiring a former employee of the Company; provided, that such
hiring results exclusively from such former employee’s affirmative response to a
general recruitment effort.

 

(c) Interpretation. The covenants contained herein are intended to be construed
as a series of separate covenants, one for each county, town, city and state or

 

14



--------------------------------------------------------------------------------

other political subdivision of a Restricted Territory. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in the preceding subsections. If, in any judicial proceeding,
the court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in such subsections, then such unenforceable covenant
(or such part) shall be deemed to be eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced.

 

(d) Reasonableness. In the event that the provisions of this Section 10 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.

 

11. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

 

12. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

 

13. Term of Agreement. The term of this Agreement shall commence on the
Effective Date hereof and shall continue until the third anniversary thereof;
provided, however, that commencing on January 1, 2006, and each January 1
thereafter, the term of this Agreement shall automatically be extended until the
following December 31 unless the Company gives notice not later than October 31
of the preceding year that it does not wish to extend this Agreement; and
provided, further, that regardless of any such notice by the Company, this
Agreement shall continue in effect for a period of 24 months beyond the term
provided herein if a Change in Control of the Company occurs during the period
that this Agreement is in effect.

 

14. Successors and Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deeme the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

 

15



--------------------------------------------------------------------------------

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment or other agreement between the Executive and the
Company that relate to any matter that is also the subject of this Agreement,
and such provisions in such other agreements will be null and void.

 

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
14(a) and (b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 14(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.

 

15. Notices. For all purposes of this Agreement, all communications, including
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed by the recipient), or five
(5) business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or three (3) business
days after having been sent by a nationally recognized courier service for
overnight/next-day delivery, such as FedEx, UPS, or the United States Postal
Service, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

 

16. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania, without giving effect to
the principles of conflict of laws of such Commonwealth.

 

17. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

 

18. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of

 

16



--------------------------------------------------------------------------------

this Agreement to be performed by such other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement. References to Sections
are to references to Sections of this Agreement. Any reference in this Agreement
to a provision of a statute, rule or regulation will also include any successor
provision thereto. Whenever used herein, the masculine includes the feminine.

 

3. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 2, 6, 8, 9, and 10
will survive any termination or expiration of this Agreement or the termination
of the Executive’s employment for any reason whatsoever.

 

4. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CONSOL Energy, Inc. By:           /s/ J. BRETT HARVEY    

--------------------------------------------------------------------------------

Name:

  J. Brett Harvey

Title:

   

 

  /s/ STEPHEN WILLIAMS

--------------------------------------------------------------------------------

Stephen Williams

 

18



--------------------------------------------------------------------------------

Annex A

 

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this      day of             ,         , by and between CONSOL
Energy, Inc. (the “Company”) and Stephen Williams (the “Executive”).

 

WHEREAS, the Executive formerly was employed by the Company as             ; and

 

WHEREAS, the Executive and Company entered into a Change in Control Severance
Agreement, dated                  , 200    , (the “Severance Agreement”) which
provides for certain payments and benefits in the event that the Executive’s
employment is terminated on account of a reason set forth in the Severance
Agreement; and

 

WHEREAS, an express condition of the Executive’s entitlement to the payments and
benefits under the Severance Agreement is the execution of a general release in
the form set forth below; and

 

WHEREAS, the Executive and the Company mutually desire to terminate the
Executive’s employment on an amicable basis, such termination to be effective
                         ,              (“Date of Resignation”).

 

NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the Company
as follows:

 

1. (a) The Executive, for and in consideration of the commitments of the Company
as set forth in paragraph 6 of this Agreement, and intending to be legally
bound, does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries and parents, and its officers, directors, employees,
and agents, and its and their respective successors and assigns, heirs,
executors, and administrators (collectively, “Releasees”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
the Executive ever had, now has, or hereafter may have, whether known or
unknown, or which the Executive’s heirs, executors, or administrators may have,
by reason of any matter, cause or thing whatsoever, from the beginning of the
Executive’s employment to the date of this Agreement, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to the Executive’s employment relationship with the Company,
the terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, the

 

A-1



--------------------------------------------------------------------------------

Pennsylvania Human Relations Act, and any other claims under any federal, state
or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys’ fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.

 

(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph 11 below, the Executive represents and affirms that (i) [other than
            ,] the Executive has not filed or caused to be filed on the
Executive’s behalf any claim for relief against the Company or any Releasee and,
to the best of the Executive’s knowledge and belief, no outstanding claims for
relief have been filed or asserted against the Company or any Releasee on the
Executive’s behalf; and (ii) [other than             ,] the Executive has not
reported any improper, unethical or illegal conduct or activities to any
supervisor, manager, department head, human resources representative, agent or
other representative of the Company, to any member of the Company’s legal or
compliance departments, or to the ethics hotline, and has no knowledge of any
such improper, unethical or illegal conduct or activities. The Executive agrees
to dismiss with prejudice all claims for relief filed before the date hereof.

 

2. The Company, for and in consideration of the commitments of the Executive as
set forth in this Agreement, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Executive from all claims, demands or
causes of action arising out of facts or occurrences prior to the date of this
Agreement, but only to the extent the Company knows or reasonably should know of
such facts or occurrence and only to the extent such claim, demand or cause of
action relates to a violation of applicable law or the performance of the
Executive’s duties with the Company; provided, however, that this release of
claims shall not in any case be effective with respect to any claim by the
Company alleging a breach of the Executive’s obligations under this Agreement.]
Note: The Company and the Executive may, but shall not be required to mutually
agree on a case-by-case basis at the time of the signing of this release to
include the foregoing provision, or a substantially similar provision, to this
Agreement.

 

3. In consideration of the Company’s agreements as set forth in paragraph 6
herein, the Executive agrees to comply with the limitations described in
Sections 9 and 10 of the Severance Agreement.

 

4. The Executive further agrees and recognizes that the Executive has
permanently and irrevocably severed the Executive’s employment relationship with
the Company, that the Executive shall not seek employment with the Company or
any affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.

 

5. The Executive further agrees that the Executive will not disparage or subvert
the Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or

 

A-2



--------------------------------------------------------------------------------

representatives, including, but not limited to, any matters relating to the
operation or management of the Company, the Executive’s employment and the
termination of the Executive’s employment, irrespective of the truthfulness or
falsity of such statement.

 

6. In consideration for the Executive’s agreements as set forth herein, the
Company agrees to pay or provide to or for the Executive the payments and
benefits described in Section 2(b) of the Severance Agreement, the provisions of
which are incorporated herein by reference. Except as set forth in this
Agreement, it is expressly agreed and understood that Releasees do not have, and
will not have, any obligations to provide the Executive at any time in the
future with any payments, benefits or considerations other than those recited in
this paragraph, or those required by law, other than under the terms of any
benefit plans which provide benefits or payments to former employees according
to their terms.

 

7. The Executive understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to him in consideration
for the Executive’s acceptance and execution of, and in reliance upon the
Executive’s representations in, this Agreement. The Executive acknowledges that
if the Executive had not executed this Agreement containing a release of all
claims against the Company, the Executive would not have been entitled to the
payments and benefits set forth in Section 2(b) of the Severance Agreement.

 

8. The Executive acknowledges and agrees that the Company previously has
satisfied any and all obligations owed to him under any employment agreement or
offer letter the Executive has with the Company and, further, that this
Agreement supersedes any employment agreement or offer letter the Executive has
with the Company, and any and all other prior agreements or understandings,
whether written or oral, between the parties which are inconsistent with this
Agreement, and further, that, except as set forth expressly herein, no promises
or representations have been made to him in connection with the termination of
the Executive’s employment agreement, if any, or offer letter, if any, with the
Company, or the terms of this Agreement or the Severance Agreement.

 

9. The Executive agrees not to disclose the terms of this Agreement or the
Severance Agreement to anyone, except the Executive’s spouse, attorney and, as
necessary, tax/financial advisor. Likewise, the Company agrees that the terms of
this Agreement will not be disclosed except as may be necessary to obtain
approval or authorization to fulfill its obligations hereunder or as required by
law. It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.

 

10. The Executive represents that the Executive does not presently have in the
Executive’s possession any records and business documents, whether on computer
or hard copy, and other materials (including but not limited to computer disks
and tapes, computer programs and software, office keys, correspondence, files,
customer lists, technical information, customer information, pricing
information, business strategies and plans, sales records and all copies
thereof) (collectively, the “Corporate Records”)

 

A-3



--------------------------------------------------------------------------------

provided by the Company and/or its predecessors, subsidiaries or affiliates or
obtained as a result of the Executive’s prior employment with the Company and/or
its predecessors, subsidiaries or affiliates, or created by the Executive while
employed by or rendering services to the Company and/or its predecessors,
subsidiaries or affiliates. The Executive acknowledges that all such Corporate
Records are the property of the Company. In addition, the Executive shall
promptly return in good condition any and all Company owned equipment or
property, including, but not limited to, automobiles, personal data assistants,
facsimile machines, copy machines, pagers, credit cards, cellular telephone
equipment, business cards, laptops and computers. As of the Date of Resignation,
the Company will make arrangements to remove, terminate or transfer any and all
business communication lines including network access, cellular phone, fax line
and other business numbers.

 

11. Nothing in this Agreement shall prohibit or restrict the Executive from: (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal regulatory or law enforcement agency or legislative
body, any self-regulatory organization, or the Company’s designated legal,
compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

 

12. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Executive.

 

13. The Executive agrees and recognizes that should the Executive breach any of
the obligations or covenants set forth in this Agreement, the Company will have
no further obligation to provide the Executive with the consideration set forth
herein, and will have the right to seek repayment of all consideration paid up
to the time of any such breach. Further, the Executive acknowledges in the event
of a breach of this Agreement, Releasees may seek any and all appropriate relief
for any such breach, including equitable relief and/or money damages, attorneys’
fees and costs.

 

14. The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

 

15. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

 

A-4



--------------------------------------------------------------------------------

16. The Executive certifies and acknowledges as follows:

 

(a) That the Executive has read the terms of this Agreement, and that the
Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Company and each and
every one of its affiliated entities from any legal action arising out of the
Executive’s employment relationship with the Company and the termination of that
employment relationship; and

 

(b) That the Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory to him and which the Executive
acknowledges is in addition to any other benefits to which the Executive is
otherwise entitled; and

 

(c) That the Executive has been and is hereby advised in writing to consult with
an attorney prior to signing this Agreement; and

 

(d) That the Executive does not waive rights or claims that may arise after the
date this Agreement is executed; and

 

(e) That the Company has provided him with a period of [twenty-one (21)] or
[forty-five (45)] days within which to consider this Agreement, and that the
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to him;
and

 

(f) The Executive acknowledges that this Agreement may be revoked by him within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period. In the event of a timely
revocation by the Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

A-5



--------------------------------------------------------------------------------

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this      day
of             ,             .

 

       

Witness:

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Stephen Williams

           

CONSOL Energy, Inc.

            By:           Witness:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

               

Title:

               

 

A-6